350 F.2d 396
UNITED STATES of America, Plaintiff-Appellee,v.Ronald Sterling DAWSON, aka Kenneth Sterling Dawson,Defendant-Appellant.
No. 15987.
United States Court of Appeals Sixth Circuit.
Aug. 13, 1965.

Joseph P. Jordan and David W. Carroll, Cobourn, Yager, Smith & Falvey, Toledo, Ohio, for appellant.
John G. Mattimoe, Asst. U.S. Atty., Toledo, Ohio, for appellee, Merle M. McCurdy, U.S. Atty., Toledo, Ohio, on the brief.
Before PHILLIPS and EDWARDS, Circuit Judges, and McALLISTER, Senior Circuit Judge.
PER CURIAM.


1
This is a direct appeal from a conviction for interstate transportation of a stolen automobile in violation of the Dyer Act, 18 U.S.C. 2312.


2
After perfecting this appeal and posting $20,000 surety bond, appellant fled the jurisdiction of the District Court.  The bond has been forfeited.  As of oral argument on this appeal, appellant had not been apprehended.


3
The appellee moves to dismiss this appeal, arguing that the facts recited indicate that the appeal is both frivolous and moot.


4
On consideration of appellee's motion and the oral arguments and briefs filed in this case, it is ordered that the appeal be dismissed thirty days from date on both grounds previously recited, unless in the meantime appellant has submitted himself to the jurisdiction of the United States District Court.  Eisler v. United States, 338 U.S. 189, 69 S. Ct. 1453, 93 L. Ed. 1897 (1949), cert. dismissed, 338 U.S. 883, 70 S. Ct. 181, 94 L. Ed. 542 (1949); Smith v. United States, 94 U.S. 97, 24 L. Ed. 115 (1876); Stern v. United States, 249 F.2d 720 (C.A. 2, 1957).